--------------------------------------------------------------------------------

Exhibit 10(o)


AMENDMENT NO. 1 TO
RETENTION AGREEMENT


This AMENDMENT NO. 1 TO RETENTION AGREEMENT (the “Amendment”), dated as of
September 12th, 2011, is by and between Cracker Barrel Old Country Store, Inc.
(the “Company”) and Sandra B. Cochran (the “Executive”).


WHEREAS, the Company and the Executive entered into an Employee Retention
Agreement dated March 11, 2009 (the “Retention Agreement”); and


WHEREAS, the Company and the Executive mutually desire to amend the Retention
Agreement to accord with the Company’s current policy regarding Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder.


NOW, THEREFORE, the Company and the Executive hereby mutually agree to amend the
Agreement as follows:


1.             Section 6.9 of the Retention Agreement shall be stricken in its
entirety and the following inserted in its stead:


(a)           Notwithstanding any other provision of this Agreement to the
contrary, if any payments or benefits Executive would receive from the Company
pursuant to this Agreement or otherwise (collectively, the “Payments”) would,
either separately or in the aggregate, (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments
will be equal to the Reduced Amount (defined below). The “Reduced Amount” will
be either (1) the entire amount of the Payments, or (2) an amount equal to the
largest portion of the Payments that would result in no portion of any of the
Payments (after reduction) being subject to the Excise Tax, whichever amount
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in the
Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments.  If a reduction in the Payments is to be made so that the amount of
the Payments equals the Reduced Amount, the Payments will be paid only to the
extent permitted under the Reduced Amount alternative; provided, that in the
event the Reduced Amount is paid, the cash payments set forth in Section 3.1
shall be reduced as required by the operation of this Section 6.9 first.


(b)           The Company shall engage the accounting firm engaged by the
Company for general audit purposes at least 20 business days prior to the
effective date of the Change in Control to perform any calculation necessary to
determine the amount, if any, payable to Executive pursuant to Section 3, as
limited by this Section 6.9.  If the accounting firm so engaged by the Company
is also serving as accountant or auditor for the individual, entity or group
that will control the Company following the Change in Control, the Company may
appoint a nationally recognized accounting firm other than the accounting firm
engaged by the Company for general audit purposes to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within 20 days after the date on which such
accounting firm has been engaged to make such determinations or within such
other time period as agreed to by the Company and Executive.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.


(d)           Notwithstanding the foregoing, in determining the reduction, if
any, that shall occur as a result of this Section 6.9, the amounts payable or
benefits to be provided to Executive shall be reduced such that the economic
loss to Executive as a result of the Excise Tax elimination is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.


IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the date first stated above.


 

  CRACKER BARREL OLD COUNTRY STORE, INC.            
 
By:
/s/N.B.F.Shoaf  
Name:
N.B.F. Shoaf   Title:  SVP               EXECUTIVE               /s/Sandra B.
Cochran  
Sandra B. Cochran

 
 
2

--------------------------------------------------------------------------------